Citation Nr: 1629048	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA dependent benefits in the amount of $7,248.00, to include the issue of whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Committee on Waivers and Compromises (the Committee) at the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied a request for waiver of recovery of an overpayment of dependent benefits in the amount of $7,248.00.  In April 2013, the Veteran was afforded a hearing before the Decision Review Officer (DRO) regarding the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran requests a waiver of an overpayment debt in the calculated amount of $7,248.00, and has also challenged its validity.  

The Veteran's combined disability rating has been 30 percent since April 1972.  In February 1976, he submitted a VA Form 21-686c wherein he reported that he had married G.L. in June 1974.  Thereafter, in addition to compensation benefits for himself, the Veteran was in receipt of additional benefits for G.L. as a dependent spouse.  

In an August 2007 VA form, the Veteran reported that his marriage to G.L. had been terminated by divorce and that he had subsequently married N.K.  Additional evidence received at that time shows that the divorce to G.L. became final in December 1990 and that he married N.K. in December 2005.  The AOJ thus removed G.L. from the Veteran's award of compensation benefits, effective from January 1991 and added N.K. to his award, effective from September 1, 2007.  This action created a debt covering the period during which the Veteran was improperly paid benefits for G.L in the amount of $7,248.00.  An October 2008 letter from the Debt Management Center (DMC) at the St. Paul RO advised the Veteran of his right to dispute the debt and to request a waiver of recovery of the overpayment.  The withholding was scheduled to begin in January 2009.

In March 2010, the Veteran's request for a waiver was denied due to his failure to submit an application for a waiver within 180 days of the March 2010 notification letter.  There is also an indication that a one-time payment of $1,189.00 was made to the Veteran in October 2009.  See March 2010 Decision on Waiver of Indebtedness (VA Form 4-1837).

The Veteran argues that the debt due to overpayment of dependency benefits was not validly created.  His contention is that he notified VA in approximately 1991 that he had divorced his wife G.L. in December 1990 and entered into a recognized common law marriage shortly thereafter with R.M. and consistently provided the name and identifying information for this spouse at that time.  He maintains that the overpayment should start August [redacted], 2003, the date his marriage ended to R.M. and end on December [redacted], 2005, the date his marriage to N.K. began.  He also requested that $100.00 of his compensation be paid toward the debt until it is satisfied.  

In support of his claim, the Veteran submitted a notarized statement from R.M., attesting to the fact that she and the Veteran entered into common law marriage December [redacted], 1990, which at the time the state of Georgia allowed, if it took place prior to January 1, 1997.  She and the Veteran stayed married until they mutually agreed to dissolve (divorce) the marriage on August [redacted], 2003.  He also submitted additional documents as evidence of the public recognition of the existence of their common-law marriage, including photocopies of their joint tax returns and supporting statements from friends.  He also submitted a statement that as they were common-law married, there was no need for any court action for their divorce - they merely stopped living together and stopped calling themselves man and wife.

Other evidence shows that on July 18, 1991, the RO received a VA Form from the Veteran that listed the names and Social Security numbers of his four children and also identified R.M as his spouse; he did not provide any additional information, marriage certificates, or divorce decrees and no action was taken to remove G.L. from his award.  In June 1997, the Veteran submitted following the birth of his son with R.M. and listing her as his spouse.  The RO did not take any action following receipt of this form.  

Given the above summarized facts, the initial question before the Board is whether there is sufficient evidence of a valid common law marriage between the Veteran and R.M. following his divorce from G.L. in December 1990 and sufficient evidence of a divorce from R.M. prior to his marriage to N.K., which affects whether that marriage is valid for VA purposes.  The AOJ must address these issues prior to again determining whether the Veteran actually provided notice of this marriage to R.M., divorce from R.M., and subsequent marriage to N.K.

The Board finds that the Veteran should be provided a complete accounting of the calculation of the overpayment currently owed by him to VA, to include consideration of the evidence in the claims file, discussed above, particularly the identification of R.M. as the Veteran's spouse as early as July 1991.

The Board may not proceed with appellate review of the Veteran's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending.  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, both issues are inextricably intertwined, and they must be remanded to the AOJ.  Consequently, if the debt is determined to be valid, the Veteran should be asked to submit a Financial Status Report (FSR).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a copy of the April 2013 DRO hearing transcript.

2.  After undertaking any other development deemed necessary, refer the case to the appropriate VA Regional Counsel for purposes of ascertaining whether the Veteran and R.M. entered into a valid Georgia common-law marriage in December 1990.  Also because the Veteran has been unable to produce a divorce decree or other supporting documentation, Regional Counsel must address the matter of the validity of his purported August 2003 divorce from R.M. and subsequent marriage to N.K.  Conduct any necessary development and review the claims file in producing the requested opinion.  The Regional Counsel's findings should be associated with the claims file.

3.  After the above development is completed, provide the Veteran a complete accounting of the calculation of the overpayment currently owed by him to VA, to include consideration of the following:  1) his complete marital history following his divorce in December 1990; 2) the VA Form 21-0595(d) received by VA on July 18, 1991, which identifies R.M. as his spouse; 3) the VA Form 21-0583 received in June 1997, which also lists R.M. as the Veteran's spouse; 4) the validity of his August 2003 divorce from R.M.; and 5) the marriage certificate documenting his marriage to N.K. on December [redacted], 2005. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


